department of the treasury internal_revenue_service washington d c date aug op-e contact person id number telephone number ule mes employer_identification_number sol o 5s legend m xn y - dear applicant s13 c0 go yqq -oo dollar_figure -os yous gy-o3 liguy -o uy qu s cy -js this letter responds to x‘s request dated date for rulings that x‘s proposed foreign investment program will further its exempt purposes and will comply with requirements under chapter of the internal_revenue_code facts x is a private_foundation described in sec_501 c and a of the code x proposes to conduct a program of investments the investment program in order to promote economic development in m a foreign_country according to the facts presented the people of m have a low standard of living due to a m has had longstanding conflicts with neighboring countries which have variety of factors resulted in biockades and disruptions of trade separation from its associated state also caused economic disruption most businesses in m operate at a fraction of their capacity less than u s dollars and the majority of the population live below m s officially recognized poverty_line many people work multiple jobs essentials of m’s housing most of which has not been repaired to make matters worse natural disasters in recent years destroyed a large percentage until recently m was not a sovereign state and as of several years ago m's average per-capita income was m has shortages of energy food and other capital in m is another rare resource banks do not make long-term loans and short-term loans are offered at annualized rates above percent and require significant collateral most individuals and businesses cannot afford the rates and lack sufficient collateral sources of funds are unable or unwilling to provide them to locai businesses on economically feasible terms the lack of available capital limits business start-up or expansion which limits employment and economic growth and perpetuates poverty other conventional bid the u s government is involved in helping to develop m’s governmental institutions and private enterprise in order to help stabilize the country and the region and promote friendly relations a primary objective of the state department with respect to its activities in m is to develop private enterprise significant federal funds have been and continue to be spent in providing assistance to local businesses x has coordinated its project with and received letters of support from the u s ambassador to m and other high u s officials x‘s investment program will consist of tv o parts a government program and a direct loan or investment program government program the government program established under a loan agreement between x and the x will make loans in the aggregate government of m involves loans to borrowers at three levels amount of y dollars to the government of m the government of m will make loans to privately owned local banks in m the local banks will make loans to businesses in m the central bank of m an agency_or_instrumentality of the government is also a signatory to the loan agreement between x and the government of m but acts primarily in a ministerial capacity receiving holding and disbursing funds under the instructions of x the government of m and the local banks with respect to the accounts of each the program will be made known to businesses in m by publication of a description of the program in newspapers of general circulation in m amounts repaid by borrowers may be reloaned by the government of m under the same procedures including x’s approval of the new loan using rules and criteria set by x the local banks will make the actual decisions to which businesses loans will be made and on what terms to be eligible for loans businesses must meet each of the following requirements majority ownership directly and indirectly by residents of m principal operations in m employment of m residents inability to obtain conventional financing on commercially reasonable terms commerciat viability in the reasonable_judgment of the local bank or demonstrated ability to become so with loan proceeds no use of loans to fund produce or distribute illegal drugs or goods intended for use in warfare or terrorism no current or future support for acts of war or terrorism or illegal drug trade among businesses that meet these criteria preference will be given to those that in the reasonable_judgment of the local bank are most likely to provide the greatest training and employment opportunities for the unemployed or under-employed residents of m the government of m will designate participating local banks based on certain criteria relating to creditworthiness and compliance with the laws and x must approve the government’ sec_3 designations the government of m must also approve the loans arranged between the local banks and the businesses and x must approve the government's decisions prior to x's disbursement of loan proceeds to the government of m borrowers for loans and will use the same objective criteria used by the government of m and focal banks in making its approval decisions x’s purpose for reserving approval rights is solely to verify the eligibility requirements and selection criteria used in selecting loan recipients and to ensure compliance with the rules established by the loan agreement x will not propose any particular focal banks or business the loans between x and the government of m will be interest-free x will not receive any income from the government program other than possible foreign_currency gains the government's loans to the local banks will be at an interest rate well below the going market rate in order not to adversely affect the emerging local banks the focal banks may charge interest on their loans up to a stated maximum substantially below the going market rates the government of m and the local banks may also charge a penalty for late payments in order to encourage timely repayment x has established various account maintenance rules reporting requirements conflict-of- interests provisions and audit and inspection rights to ensure that the loans are used for proper purposes x expressly prohibits the use of loan proceeds for attempting to influence legislation influencing the outcome of public elections carrying on voter registration drives or making grants to individuals for travel or study written reports on the loan program including monthly reports by the local banks interest provisions will prevent individuals from approving loans to businesses in which they have a financial interest requirements are not met the government of m is obligated to collect the loan may also call any or all loans and may terminate the loan agreement x may unilaterally amend the loan agreement and the government of m guarantees that it will not impose expropriation or transfer restrictions international tribunals if funds are used for impermissible purposes or it is discovered that any in the event of a dispute the loan agreement calls for arbitration in the government of m must provide x with detailed monthly in its discretion x conflict-of- regarding any possible self-dealing problems under sec_4941 of the code x represents that its primary contributor w has no business interests in m and no role in the investment program other than as a contributor to x x also represents that to the best of its knowledge no disqualified persons with respect to it engage in business in m or with businesses based in m may receive a substantial increase in their business activity aside from foundation_managers acting in such capacity as a result of the investment program or hold a substantial ownership_interest in any business that may receive investments under the investment program or may receive a substantial increase in its business activity as a result of the investment program direct loan or investment program in x‘s direct loan or investment program x will make direct loans to or equity investments in businesses in order to induce those businesses to operate in m this program x plans to devote z dollars to x will select businesses unable to obtain conventional financing or attract conventional investment on commercially reasonable terms secure but unwilling without further inducement to locate operations in m make loans including below-market loans or investments to induce these businesses to enter into or expand their operations in m x may also invest in businesses that are financially in such case x will in all cases businesses will be selected based on their ability to - provide the most training and or jobs for the unemployed or underemployed in m and for-profit investors would not make such investments on the same terms x will not require businesses to be controlled by residents of m the relaxation of this guideline will permit x to participate in projects with u s governmental organizations such as the overseas private investment corporation opic which provides funding only to businesses that are majority-owned by u s persons x will exercise expenditure_responsibility with respect to loans and equity investments in businesses under the direct loan or investment program rulings requested x requests the following rulings x's investment program is an exclusively charitable program-related activity for purposes of the code because its purpose is to relieve conditions of poverty in an impoverished country by alleviating unemployment and underemployment x's investment program will not cause the imposition of any of the following private_foundation_excise_taxes a the government of m is unretated to x and the investments will not in any way create any self-dealing under sec_4941 of the code b the amounts invested by x under the investment program will be qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 x‘s investment program is a program-related_investment and will not create any c business holding under sec_4943 x's investment program is a program-related_investment and will not result in a d jeopardizing investment under sec_4944 and x's loans under the government program are program-related investments and e not taxable_expenditures under and not subject_to the expenditure_responsibility_rules of sec_4945 because they are made to the government x’s investments under the direct loan and investment program are program-related investments and not taxable_expenditures under sec_4945 because x will exercise expenditure_responsibility x‘s investment program will not give rise to unrelated_business_taxable_income under sections of the code law sec_170 and sec_501 of the code both refer to organizations organized and operated exclusively for charitable purposes io sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations sec_512 of the code defines unrelated_business_taxable_income as gross_income derived from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_512 b of the code excludes from unrelated_business_taxable_income dividends interest and certain gains and losses from the disposition of property except in the case of certain debt-financed_property sec_513 a of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income ot funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing generatly as certain direct or indirect transactions between a disqualified_person and a private_foundation sec_4942 of the code imposes an excise_tax on a private foundation’s undistributed_income defined as its distributable_amount less qualifying distributions sec_4943 of the code imposes an excise_tax on the excess_business_holdings of a private_foundation sec_4944 of the code imposes an excise_tax on a private foundation’s making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that an investment is not jeopardizing if its primary purpose is to accomplish c b purposes and no significant purpose is the production_of_income or the appreciation of property sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred-- to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_4946 of the code defines a disqualified_person with respect to a private_foundation as a substantial_contributor a foundation_manager a owner of a substantial_contributor a family_member of an individual who is one of the above an entity owned by one of the above or a government_official sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged sec_1_513-1 d of the regulations provides that for the conduct of trade_or_business to be substantially related to an organization’s exempt purposes the production or distribution of the goods or the performance of the services must contribute importantly to the accomplishment of those purposes sec_53 a -3 a of the regulations defines a qualifying_distribution as including any amount including program-related investments and reasonable and necessary administrative expenses paid to accomplish c b purposes other than certain contributions to organizations controlled by the foundation or one or more disqualified persons or to non-operating private_foundations sec_53_4943-10 of the regulations provides that business holdings do not include program-related investments sec_53_4944-3 a of the regulations defines a program-related_investment as an investment which possesses the following characteristics i its primary purpose is to accomplish c b purposes ii no significant purpose is the production_of_income or the appreciation of property and iii no purpose is to accomplish c d purposes sec_53_4944-3 i of the regulations provides that an investment shall be considered as made primarily to accomplish one or more purposes described in sec_170 c b of the code if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities sec_53_4944-3 a iii of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other b factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property in example of sec_53_4944-3 of the regulations x is a small_business enterprise located in a deteriorated urban_area and owned by members of an economically disadvantaged minority group conventional sources of funds are unwilling or unable to provide funds to x on terms it considers economically feasible below the market rate for commercial loans of comparable risk loan is to encourage the economic development of such minority groups the loan has no significant purpose involving the production_of_income or the appreciation of property the toan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the loan and y’s exempt_activities accordingly the loan is a program-related_investment even though y may earn income from the investment in an amount comparable to or higher than earnings from conventional portfolio investments y a private_foundation makes a loan to x bearing interest y’s primary purpose for making the in example of sec_53_4944-3 x is a business_enterprise which is financially secure and the stock of which is listed and traded on a national exchange y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorated urban_area which because of the high risks involved x would be unwilling to establish absent such inducement the loan is made pursuant to a program run by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y’s exempt_activities and would not have been made but for such relationship between the loan and y's exempt_activities accordingly even though x is large and established the investment is program-related sec_53_4945-2 of the regulations provides generally that a grant by a private_foundation to an organization described in sec_509 a or or treated as such does not constitute a taxable_expenditure by the foundation under sec_4945 if the grant by the private_foundation is not earmarked to be used for a prohibited activity or in a prohibited manner and there does not exist an agreement oral or written whereby the grantor foundation may cause the grantee to engage in any such prohibited activity or to select the recipient to which the grant is to be devoted a grant by a private_foundation is earmarked if the grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes sec_53_4945-4 a of the regulations defines grants as including program-related investments sec_53_4945-4 i of the regulations provides that in general a grant by a private_foundation to another organization which the grantee organization uses to make payments to an individual for purposes described in sec_4945 d of the code shall not be regarded as a grant by the private_foundation to the individual grantee if the foundation does not earmark the use of the grant for any named individual and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the individual grantee by the grantee organization foundation to an individual grantee even though such foundation has reason to believe that certain individuals would derive benefits from such grant so long as the grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation for such purposes a grant described herein shail not be regarded as a grant by the sec_53_4945-4 a ii of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee regardless of the application of sec_53_4945-4 of the regulations if the grant is made for a project which is to be undertaken under the supervision of the sec_509 a or organization and such grantee organization controls the selection of the individual grantee this rule shall apply regardiess of whether the name of the individual grantee was first proposed by the private_foundation but only if there is an objective manifestation of the sec_509 or organization’s control_over the selection process although the selection need not be made completely independently of the private_foundation for purposes of this rule an organization shall be considered a sec_509 organization if a is treated as such under section it tn example of sec_53_4945-4 a iv of the regulations m a university described in m is authorized to keep the funds even if sec_170 a ii of the code requests that p a private_foundation grant it dollar_figure to enable m to obtain the services of a particular scientist for a research project in a special field of biochemistry in which he has exceptional qualifications and competence p after determining that the project deserves support makes the grant to m to enable it to obtain the services of this scientist scientist under these circumstances p will not be treated as having made a grant to the individual scientist for purposes of sec_4945 d and g since the requirements of subdivision i of this subparagraph have been satisfied even if m were not authorized to keep the funds if unsuccessful in attempting to employ the scientist p would not be treated as having made a grant to the individual scientist for purposes of sec_4945 and g since it is clear from the facts and circumstances that the selection of the particular scientist was made by m and thus the requirements of sec_53_4945-5 of the regulations would have been satisfied it is unsuccessful in attempting to employ the is it example of sec_53_4945-4 of the regulations assumes the same facts as example except that there are a number of scientists who are qualified to administer the research project p suggests the name of the particular scientist to be employed by m and m is not authorized to keep the funds if for purposes of sec_4945 d and g of the code p will be treated as having made a grant to the individual scientist whose name it suggested since it is clear from the facts and circumstances that selection of the particular scientist was made by p it is unsuccessful in attempting to employ the particular scientist sec_53_4945-5 a iii of the regulations provides that a foreign government or agency_or_instrumentality is treated as a a organization for purposes even if described in sec_501 of the code however a grant to any such organization must be made exclusively for c b purposes is not it sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for such purpose a grant described herein shail not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation revrul_71_460 1971_2_cb_231 held that a 501_c_3_organization may conduct part or all of its charitable activities in a foreign_country revrul_74_587 1974_2_cb_162 held exempt under sec_501 c of the code an organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long-term loans to or the purchase of equity interests in various business enterprises in economically depressed urban areas because of the lack of capital for development the limited entrepreneurial skills of the owners the social unrest and instability of the area and the depressed market within which they operated many of the businesses located in these areas had declined fallen into disrepair or ceased to operate the organization provided funds to corporations or individual proprietors unable to obtain funds from conventional commercial sources because of the poor financial risks involved in establishing and operating enterprises in these communities or because of their membership in minority or other disadvantaged groups the program was designed to enabie the borrowers to start a new business or to acquire or improve an existing business loan terms were reasonably related to the needs of the particular business where the financial assistance took the form of acquiring an equity_interest the organization disposed of such interest as soon as the success of the business was reasonably assured in selecting recipients for aid the organization consulted with other nonprofit and governmental organizations operating anti-poverty and anti-discrimination programs to identify particular undertakings that would fill a community need and offer the greatest potential community benefit preference was given to businesses that would provide training and employment opportunities for the unemployed or under-employed residents of the area in selecting a recipient for financial assistance the organization considered the applicant's motivation education experience and prior participation in management and job training programs it also considered recommendations from other organizations conducting rehabilitation and training programs the organization did not actively participate in the day-to-day operation of the businesses to which it provided financial assistance but reviewed their progress periodically to assure that the funds were properly used technical assistance and counseling the organization was financed by grants and contributions the service considered the loans and purchases of equity_interest as made not for purpose of profit or gain but for the purpose of advancing the organization’s charitable goals although some of the borrowers did not themselves qualify for charitable assistance as such they were merely the instruments by which the charitable purposes were sought to be accomplished also when appropriate the organization provided revproc_80_39 1980_2_cb_772 provides guidelines for determining whether educational loans made by a private_foundation under an empioyer-related loan program are taxabie expenditures under sec_4945 of the code one requirement under a safe_harbor test is that selection of loan recipients must be made by a committee consisting wholly of individuals totally independent except for participation on this committee and separate from the private_foundation the foundation's creator and the relevant employer an individual who is a former employee of either the foundation or the employer concerned will not be considered totally independent such committees preferably should consist of individuals knowledgeable in the educational field so that they have the background and knowledge to evaluate properly the potential of the applicants the forwarding of the selections by the independent selection committee to the employer or the private_foundation for the sole purpose of verifying the eligibility requirements and selection criteria used by be the committee in considering the candidates and in making its selection will not disqualify the program revproc_76_47 1976_2_cb_670 provides guidelines for determining whether a grant made by a private_foundation under an employer-related grant program to an employee or to a child of an employee of the particular employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of sec_117 of the code and thus satisfies certain requirements under sec_4945 and contains a simifar independent selection committee guideline revrul_81_284 1981_2_cb_130 amplifying revrul_74_587 held that a small_business_investment_company sbic licensed under sec_301 of the small_business investment act of may qualify under sec_501 of the code even though small_business administration regulations require an sbic to charge interest rates sufficient in the aggregate to recover its costs and impose various considerations that will restrict the degree of financial support that may be offered to a prospective recipient regarding the borrower's type of business security interests and the relationship between the sbic and the borrower the organization at issue was ruled exempt under sec_501 of the code where it was organized on a nonprofit basis to relieve poverty eliminate prejudice and discrimination reduce neighborhood tensions and combat community deterioration by providing low-cost or long-term loans to businesses not able to obtain funds from conventional commercial sources with preference given to businesses providing training and employment opportunities for the unemployed or under-emptoyed residents of economically depressed areas rationale each of the requested rulings is discussed in turn below under the circumstances presented we are satisfied that x's investment program in m will further the charitable purpose of providing relief to the poor and distressed or underprivileged the facts are similar to examples and of sec_53_4944-3 of the regulations and rev ruls and a in order for an act of self-dealing to occur there must be a direct or indirect transaction between a private_foundation and a disqualified_person we do not find any direct or indirect transaction between x and any disqualified_person under the facts presented b since the investment program will be conducted for charitable purposes and will consist of program-related investments see d investments made under the program will be qualifying distributions under sec_4942 of the code see sec_53_4942_a_-3 a of the regulations c since the investments under the investment program will be program-related investments see d they will not constitute business holdings regulations see sec_53_4943-10 of the d under the circumstances presented we find that the primary purpose of x‘s investment program is to accomplish charitable purposes that x’s investments under this program will significantly further the accomplishment of the program that such investments would not be made except to accomplish charitable purposes that x has no significant purpose in making the fof o2- investments involving the production_of_income or appreciation of property and that x has no purpose to accomplish non-exempt purposes e under the circumstances presented x‘s investment program will not result in a taxable_expenditure under sec_4945 d or of the code x’s direct loan and investment program will not result in a taxable_expenditure under sec_4945 d because x will exercise expenditure_responsibility with respect to such investments under sec_4945 we have considered whether x under sec_4945 d and h of the code must exercise expenditure_responsibility over loans in the government program from the government of m to the local banks and from the local banks to the business borrowers we have determined that x need not generally a private_foundation need not exercise expenditure_responsibility over a grant to a public charity sec_53_4945-5 of the regulations treats as public_charities foreign governments or their agencies or instrumentalities however sec_53_4945-5 i of the regulations contains a special look-through_rule where the foundation causes the selection of the public charity’s grant recipient the question in this case is whether x’s power to approve the government of m’s selection of a local bank or the local bank's loan to a business borrower is a power of selection described in sec_53_4945-5 of the regulations even though x plays no role in nominating the local bank or business borrower in the first instance sec_53 a i and ii indicate that there may be varying degrees of contro and independence over a selection process short of complete independence we believe that x's power of approval is consistent with the notion that the government of m and the local banks make their selection completely independently of x revproc_80_39 contains guidelines for a process of approving educational loans under employer- related programs consistent with sec_4945 of the code to meet a safe_harbor test the selection of the individual recipient must be made by a selection committee totally independent of the foundation the committee's forwarding of selections to the foundation for the sole purpose of verifying the eligibility requirements and selection criteria used does not render the selection committee less than totally independent of the foundation similarly it can be said that the government of m and the local banks make their setections completely independently of x even though x has a limited role in the selection process to ensure compliance with its written eligibility and selection standards in a similar context - consistent with our finding that x's investment program will further its charitable purposes we find that the investment program contributes importantly to the accomplishment of x's charitable purposes and therefore will not constitute unrelated_trade_or_business even if the business activity were unrelated however the income generated by the activity might still qualify for the passive_income exceptions to unrelated_business_taxable_income set forth in sec_512 of the code rulings accordingly we rule as follows bld x's investment program is an exclusively charitable program-related activity for purposes of the code because its purpose is to relieve conditions of poverty in an impoverished country by alleviating unemployment and underemployment x's investment program will not cause the imposition of any of the following private_foundation_excise_taxes a the government of m is unrelated to x and the investments will not in any way create any self-dealing under sec_4941 of the code b the amounts invested by x under the investment program will be qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 x‘s investment program is a program-related_investment and will not create any c business holding under sec_4943 x’s investment program is a program-related_investment and will not result in d jeopardizing investment under sec_4944 and a x's loans under the government program are program-related investments and e not taxable_expenditures under and not subject_to the expenditure_responsibility_rules of sec_4945 because they are made to the government x’s investments under the direct loan and investment program are program-related investments and not taxable_expenditures under sec_4945 because x will exercise expenditure_responsibility x‘s investment program will not give rise to unrelated_business_taxable_income under sections of the code except as we have ruled above we express no opinion as to the tax consequences of the grant under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent - because this letter could help resolve any future tax questions relating to x’s activities x should a copy of this ruling in its permanent records we are providing the om key district_director a copy of this ruling sincerely yours rri38 geriang a cate garland a carter chief exempt_organizations technical branch
